3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 16, 2022 is acknowledged.  Claims 1-5, 7-30, 34-35, 37-58, 62-67, 69-74 and 76-91 are canceled. Claims 6, 31, and 75 are amended. Claims 92-93 are newly added.  Claims 6, 31-33, 36, 59-61, 68, 75 and new claims 92-93 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/22.
3.	Claims 6, 31-33, 36, 59-61, 68, 75 and 92-93 are under examination with respect to SEQ ID NOs: 23, 33, 57 for VL CDRs1-3 and SEQ ID NOs: 2, 4 and 6 for VH CDRs1-3 in this office action.
4.	Applicant’s arguments filed on November 16, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 6, 30-34, 36, 55, 59-61, 64-65, 68, 75, and 91 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 34, 55, 64-65 and 91.
The rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claim is canceled.
The rejection of claims 34, 55, 64-65 and 91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims 34, 55, 64-65 and 91 are canceled.
The rejection of claims 6, 30-33, 34, 36, 55, 59-61, 64-65, 68, 75 and 91 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO2016081640, published May 26, 2016, priority Nov 19, 2014, as in IDS; was also issued as US11008403 on May 18, 2021) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 34, 55, 64-65 and 91.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 16, 2022, the following rejections are maintained.
Claim Objections
6.	Claim 31 is objected to because of the following informalities:  there is a duplicate of an article “a” recited in line 2 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 6, 31-33, 36, 59-61, 68, 75 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below.  
Claims 6, 31-33, 36, 59-61, 68, 75 and 92 as amended encompass a genus of anti-TfR antibody or antigen-binding fragment thereof that comprises a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VL comprises CDRs1-3 (LCDRs1-3) having the amino acid sequences of SEQ ID NOs: 23, 33 and 57 respectively but with no defined sequences of VH or HCDRs1-3. Claims 32-33 encompass a genus of antibody or antigen-binding fragment with different binding affinity including 1nM to 5uM or 1-500nM, 50-400nM, 100-300nM, 150-250nM or 175-225nM. Claim 60 encompasses a genus of the claimed antibody binding to one or more structurally and functionally undefined brain agents. Claim 92 encompasses a genus of anti-TfR antibody or antigen-binding fragment thereof having the VL comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:84 with no defined VH.  
On p. 8 of the response, Applicant argues that the rejection is moot in view of the amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of anti-TfR antibody or antigen-binding fragment thereof with no complete set of 6 CDRs or with no defined HCDRs1-3 because:
i. The structural and functional relationship or correlation between the claimed genus of anti-TfR antibody or antigen-binding fragment thereof with no defined sequences of VH or HCDRs1-3 and the anti-TfR antibody comprising a heavy chain (HC) encoded and expressed by a modified IgG1 HC pTT vector with an IgG1 constant HC region and O negative IGHV3-23 variable region (SEQ ID NO:116) and a light chain (LC) encoded and expressed by a modified IgG1 LC pTT5 vector with a constant LC region and an anti-TFR variable light chain (VL) (SEQ ID NO:117) shown in Figure 4 is unknown. 
The structural and functional relationship or correlation between the claimed genus of anti-TfR antibody or antigen-binding fragment thereof with no defined sequences of VH or HCDRs1-3 that can further bind to one or more brain agents and an anti-TfR antibody obtained from TFR A07-647 IgG clone is unknown.
ii. As previously made of record, the specification only describes TFR A07-647 IgG clone, an anti-TfR antibody comprising a heavy chain (HC) encoded and expressed by a modified IgG1 HC pTT vector with an IgG1 constant HC region and O negative IGHV3-23 variable region (SEQ ID NO:116) and a light chain (LC) encoded and expressed by a modified IgG1 LC pTT5 vector with a constant LC region and an anti-TFR variable light chain (VL) (SEQ ID NO:117), binding of anti-human TfR IgG1 antibodies on Raji and Molt4 cells and internalization by Raji cells (see Example 2, Figures 8-9).
iii. The specification has not disclosed sufficient species for the broad genus of anti-TfR antibody or antigen-binding fragment thereof with no defined sequences for VH or HCDRs1-3, the broad genus of anti-TfR antibody or antigen-binding fragment with no defined no defined sequences for VH or HCDRs1-3 but with different binding affinity including 1nM to 5uM or 1-500nM, 50-400nM, 100-300nM, 150-250nM or 175-225nM or the broad genus of anti-TfR antibody or antigen-binding fragment thereof having at least 95% identical to SEQ ID NO:84 but no defined VH. 
The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (binding to TfR and/or with a specific binding affinity) and any particular structure or sequence for anti-TfR antibodies with no defined VH or HCDRs1-3. 
The specification fails to teach the detailed structures and sequences and characteristics for the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 or the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 but with a specific binding affinity. The specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of the claimed genus of anti-TfR antibodies with no defined VH or HCDRs1-3 and/or with a specific binding affinity.
The specification fails to teach what other structures/amino acid sequences can or cannot be included/changed in the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 or the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 but with a specific binding affinity in order to preserve the activity of anti-TfR antibody obtained from the TFR A07-647 IgG clone. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of  anti-TfR antibodies with no defined VH or HCDRs1-3 or the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 but with a specific binding affinity
Since the common characteristics/features of other anti-TfR antibodies with no defined VH or HCDRs1-3 or other anti-TfR antibodies with no defined VH or HCDRs1-3 but with a specific binding affinity are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Rudikoff et al. (see p. 1979; Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979, cited previously), Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously), MacCallum et al. (see p. 73, J. Mol. Biol.,1996; 262: 732-745, cited previously). Pascalis et al. (see p. 3079-3080 ; The Journal of Immunology, 2002; 169: 3076-3084, cited previously), Casset et al. (page 202, left col.; BBRC, 2003; 307: 198-205, cited previously), Vajdos et al. (see p. 416, left col ; J. Mol. Biol. 2002; 320: 415-428 Holm et al.(Mol. Immunol., 2007; 44: 1075-1084, cited previously) , Chen et al. (see p. 866 ; J. Mol. Bio., 1999; 293: 865-881, cited previously) and Wu et al. (see p. 152, left col. ; J. Mol. Biol., 1999; 294:151-162, cited previously).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-TfR antibodies with no defined VH or HCDRs1-3 or the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 but with a specific binding affinity. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-TfR antibodies with no defined VH or HCDRs1-3 or the claimed anti-TfR antibodies with no defined VH or HCDRs1-3 but with a specific binding affinity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed antibodies have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 6, 31-33, 36, 59-61, 68, 75 and 92 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 



Conclusion
Allowable Subject Matter
8.	Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Claims 6, 31-33, 36, 59-61, 68, 75 and 92 are rejected.




Sequence alignment
VH
SEQ ID NO:87	  1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY  60
SEQ ID NO:2	  1 --------------------------FTFSSYAMS-------------------------   9
SEQ ID NO:4	  1 ------------------------------------------------SAISGSGGSTYY  12 
SEQ ID NO:6	    ------------------------------------------------------------

SEQ ID NO:87	 61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGRDGYKGYFDYWGQGTLVTVS 120
SEQ ID NO:2	    ------------------------------------------------------------
SEQ ID NO:4	 13 A-----------------------------------------------------------  13
SEQ ID NO:6	  1 -----------------------------------CAKGGRDGYKGYFDYW---------  16

SEQ ID NO:87	121 S----------------------------------------------------------- 121
SEQ ID NO:2	    ------------------------------------------------------------
SEQ ID NO:4	    ------------------------------------------------------------
SEQ ID NO:6	    ------------------------------------------------------------

VL
SEQ ID NO:84	  1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60
SEQ ID NO:23	  1 -----------------------RASRSISDYLA-------------------------- 11
SEQ ID NO:33	  1 -------------------------------------------------GASTRAT----  7
SEQ ID NO:57	    ------------------------------------------------------------

SEQ ID NO:84	 61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107
SEQ ID NO:23	    -----------------------------------------------
SEQ ID NO:33	    -----------------------------------------------
SEQ ID NO:57	  1 ---------------------------CQQHGSPPFTF---------



VH: 121aa
VL: 107aa
LCDR1:23aax 80%=18.4aa
LCDR2:7aa x 80%=5.6aa
LCDR3:11aax 80%=8.8aa


SEQ ID NO:84/117

    PNG
    media_image1.png
    317
    775
    media_image1.png
    Greyscale



SEQ ID NO:87/116

    PNG
    media_image2.png
    383
    811
    media_image2.png
    Greyscale


10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 15, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649